Citation Nr: 0837956	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an increased rating for pes cavus, left 
foot, with calcaneal spur, currently evaluated as 0 percent 
disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Waco, Texas, Regional Office (RO).  By a rating action in 
March 2005, the RO denied the veteran's claim of entitlement 
to service connection for a bilateral knee disorder.  In a 
February 2006 rating decision, the RO denied the claim for a 
compensable evaluation for pes cavus involving the left foot 
with a calcaneal spur.  The veteran perfected timely appeals 
to both decisions.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
May 2006.  A transcript of that hearing is of record.  

In his substantive appeal (VA Form 9), received in October 
2005, the veteran requested a Travel Board hearing at the RO.  
However, in August 2008, the veteran withdrew his request for 
a hearing.  38 U.S.C.A. § 20.704(e) (2007).  


FINDINGS OF FACT

1.  A bilateral knee disorder was not manifest in service and 
is unrelated to the veteran's service; arthritis of the knees 
was not manifest within one year of discharge from service.  

2.  Pes cavus of the left foot is manifested by complaints of 
pain, without demonstration of dorsiflexion of the great toe 
or definite tenderness under the metatarsal heads.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated during service, and arthritis of the knees may not 
be presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for a compensable evaluation for pes cavus 
of the left foot, with calcaneal spur, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 
5278 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of 
letters dated in December 2004 and December 2005 from the RO 
to the veteran which were issued prior to the RO decisions in 
March 2005 and February 2006.  An additional letter was 
issued in May 2008.  Those letters informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
veteran was afforded VA compensation examinations in November 
2006 and January 2008.  By letter dated in May 2008, the 
veteran indicated that he had no further information to 
submit in support of his claims.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  The March 2006 letter also indicated that, in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  In a subsequent letter, dated in May 
2008, the evidence that might support a claim for an 
increased rating was listed; that letter also discussed the 
rating criteria and the symptoms that would demonstrate an 
increased rating in the severity of the left foot disorder.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a bilateral 
knee disability, and entitlement to a compensable evaluation 
for pes cavus, left foot, with calcaneal spur, given that he 
has been provided all the criteria necessary for establishing 
service connection and higher ratings, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  To the extent that there has been any presumed 
prejudicial preadjudicative notice error, if any, it did not 
affect the essential fairness of the adjudication now on 
appeal.  


II.  Factual background.

The veteran entered active duty in August 1977.  On August 
31, 1977, the veteran was seen for complaints of right knee 
pain for one day; the impression was muscle strain.  In 
September 1977, the veteran was again seen for complaints of 
pain in the right leg for the past 5 days.  He was noted to 
have pain and tenderness in the quad.  No diagnosis was 
noted.  The veteran was next seen in February 1979 with 
complaints of chronic knee pain, worse when running.  The 
assessment was knee pain.  During a periodic examination in 
September 1982, the veteran complained of knee pain after 
exercise with no history of injury; he was sent to physical 
therapy for quad exercises.  The service medical records also 
show that the veteran was seen for arch problems in the left 
foot.  In July 1985, the veteran elected not to undergo an 
examination before separation from service.  

The veteran's application for service connection for a 
bilateral knee disorder and a left foot/heel condition (VA 
Form 21-526) was received in October 2004.  Submitted in 
support of the claim were private treatment reports dated 
from August 2003 through November 2004.  These records show 
that the veteran received treatment for neurological symptoms 
associated with Guillain-Barre disease and gout.  During a 
clinical visit in August 2003, it was noted that the veteran 
still had acroparesthesias in the fingers, toes and feet.  

Of record is a medical statement from Dr. David L. Lindzey, 
dated in November 2004, stating that it was his medical 
opinion that the veteran's left foot arch/heel condition was 
at least as likely as not related to the left foot arch/heel 
condition he experienced while on active duty.  

Also of record are two other medical statements, from Dr. 
Lindzey, dated in November 2004, stated that it was his 
medical opinion that the veteran's left and right knee 
conditions are at least as likely as not related to the left 
knee condition he experienced while on active duty.  

The veteran was afforded a VA compensation examination in 
January 2006, at which time he complained of pain and 
stiffness upon arising with some improvement following 45 
minutes or so of activity.  The veteran indicated that he 
currently experiences constant discomfort of the left foot to 
some degree with increased pain with prolonged standing and 
walking.  He was not using any crutches, braces, cane, or 
corrective shoes.  It was noted that the veteran had no 
significant adversity associated with his left foot condition 
involving normal daily occupational recreational or social 
services.  On examination, the feet and ankles were 
essentially symmetrical; there was no evidence of pes planus 
of either foot.  There was evidence of mild pes cavus 
bilaterally.  There was no evidence of swelling or 
inflammation.  There was evidence of mild tenderness on 
palpation of the plantar aspect of both feet.  No evidence of 
instability, locking, loss of mobility or function was noted.  
The veteran was able to rise on heels and toes.  He was able 
to perform heel-to-toe and stand on one foot without evidence 
of discomfort.  There was no evidence of pain during range of 
motion.  Dorsiflexion in the left foot and ankle was from 0 
to 20 degrees and plantar flexion was from 0 to 45 degrees.  
There was no evidence of additional limitation by pain, 
fatigue, weakness, loss of coordination or lack of endurance 
following repetitive movement.  There was no evidence of 
painful motion, edema, instability, weakness, or tenderness.  
Gait posture and balance appeared normal.  He had no 
functional limitations on standing and walking.  No 
callosities, breakdown, or unsual shoe wear was noted.  No 
skin or vascular changes were noted.  There was no impairment 
of posture upon standing, squatting, supination, pronation, 
and rising on toes and heels.  There was evidence of high 
arch in both feet; however, no hammer toe, clawfoot, or other 
deformity was noted.  No evidence of pes planus.  There was 
no malalignment with weight and non-weight bearing.  No 
significant valgus deformity was noted.  There was no 
evidence of a significant hallux valgus.  

X-ray study of the feet revealed some varus positions of 
metatarsals bilaterally; posterior calcaneal spurs 
bilaterally; plantar calcaneal spur on the left side; 
enthesophyte at the lateral aspect of the base of the left 
fifth metatarsal noted.  No definite pes planus deformity was 
visualized.  And, the study revealed mild spurring at 
talonavicular joint superiorly, bilaterally.  The pertinent 
diagnoses were bilateral pes cavus and calcaneal spurs, 
bilaterally.  

At his personal hearing in May 2006, the veteran maintained 
that his left foot disorder is more disabling than reflected 
by the rating currently assigned.  The veteran indicated that 
he tries to do a little exercise every day; he stated that, 
after walking one block, his feet starts cramping up and 
starts hurting all over.  The veteran indicated that he 
usually has to return home and elevate his feet.  The veteran 
testified that he uses a cane on a regular basis every day.  
The veteran reported that he has to change shoes on a regular 
basis.  The veteran maintains that he had not had any 
surgeries.  The veteran related that his left foot disorder 
limits his ability to walk; he stated that he is not as 
active as he otherwise might be.  

The veteran was afforded another VA examination in November 
2006.  It was noted that the veteran walked with a cane and 
high-top tennis shoes.  The veteran denied any history of 
injuries to the knees; he used to complain of knee pain 
repeatedly in military service, and the pain continued 
through life.  It was noted that the veteran had gouty 
arthritis, which affects either foot.  The veteran had 
recurrent sprains of the right ankle; negative for both 
knees.  The veteran is not working due to his disabilities.  
The examiner noted that the veteran's knees and right ankle 
have no effect on activities of daily living.  Range of 
motion of the right knee was from 0 to 130 degrees, and the 
left knee was 0 to 120 degrees.  He walked with a cane but no 
unusual wear pattern was noted.  No ankylosis was noted.  The 
examiner reported diagnoses of degenerative joint disease 
with an anterior cruciate ligament deficiency and meniscus 
dysfunction; and left knee degenerative joint disease, normal 
stability.  The examiner noted that the veteran had no 
specific injuries in service to explain the internal knee 
derangement on the right side.  He used to have pain on the 
knees without swelling in military service.  The examiner 
observed that the veteran has had recurrent gout attacks on 
either knee; and, he had Guillain-Barre syndrome.  Guillain-
Barre causes weakness of the weight bearing joints, and gout 
attacks of the knees complicates the situation with 
subsequent development of degenerative joint disease.  The 
examiner stated that both of the above conditions were more 
likely the cause of the present knee conditions.  The 
examiner concluded that the veteran's bilateral knee 
condition is less likely than not related to military 
service.  

VA progress notes dated from May 2006 through November 2007 
show that the veteran received clinical attention for 
complaints of foot pain.  

On the occasion of a recent VA examination in January 2008, 
the veteran stated that he has had some pain and discomfort 
in his left foot ever since he injured the foot in service.  
The veteran reported some mild pain along the instep of his 
foot with prolonged standing or walking, more than 2 hours.  
It was noted that the veteran had no significant functional 
limitations on standing because of his left foot pain.  On 
examination, the left foot showed mild pes cavus though 
without heat, redness, swelling, or tenderness.  He did have 
crepitants with inversion of the left ankle.  There was no 
evidence of painful motion, edema, instability, weakness or 
tenderness.  Gait was normal.  There were no callosities, 
breakdown, or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  No skin or vascular changes were 
noted.  The veteran had high arch in both feet.  The 
pertinent diagnosis was pes cavus, left foot with calcaneal 
spur.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a bilateral knee disorder.  
The Board has been presented with positive and negative 
evidence.  The service medical records reflect right knee 
complaints, but no pathology was identified; and, the records 
indicate that the veteran elected not to undergo an 
examination before separation.  The Board notes that the 
first indication of a bilateral knee disorder was in November 
2006, more than 21 years following the veteran's discharge 
from service.  In summary, there is a remarkable lack of 
evidence demonstrating any complaint or abnormal finding 
pertaining to the veteran's knees during the period from 
service discharge in 1985 until 2006.  Moreover, there is no 
significant probative evidence that any current bilateral 
knee disorder is related to any incident of the veteran's 
military service.  

The Board notes that while the statement from Dr. Lindzey, 
dated November 2004, stated that the veteran's current left 
and right knee conditions were at least as likely as not 
related to the left knee condition he experienced while on 
active duty, the opinion is conclusory and not convincing.  
Such renders the opinion to be of less probative value.  The 
Board finds the more probative evidence is the opinion of the 
VA orthopedic examination conducted on November 13, 2006.  
The physician reviewed the claims file and provided a 
complete rationale for the opinion.  The physician explained 
that the veteran suffered no specific injury in service to 
explain the internal derangement on the right side.  The 
physician also explained that the veteran has had recurrent 
gout attacks on both knees as well as Guillain-Barre's; he 
stated that both conditions were more likely the cause of the 
veteran's current knee condition.  The physician concluded 
that the veteran's bilateral knee condition is less likely 
than not related to military service.  

To the extent that the veteran has reported that he had 
bilateral knee problems in service that has continued, the 
Board has considered such evidence.  The Board finds credible 
that the veteran had knee pain during service.  However, his 
assertion of continuity is not credible.  While the service 
medical records show that the veteran received treatment for 
knee pain in 1977 and 1979, and once in 1982, no further 
complaints of or treatment for knee pain was noted during the 
remainder of service.  The veteran elected not to undergo a 
separation examination in 1985.  The record is also 
remarkably silent during the immediate post service years.  
The Board notes that the veteran filed a claim for a foot 
condition in October 1990; he did not report any complaints 
or problems with his knees.  His failure to speak when 
otherwise speaking constitutes negative evidence.  Moreover, 
during a VA examination in November 1990, clinical evaluation 
of the knees was unremarkable.  Such finding is inconsistent 
with an abnormality.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App 16, 19 
(1991).  However, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.)  Savage v. Gober, 10 Vet. App. 488 (1997).  
Here, there is silence in the record until 2006.  The Board 
specifically notes that the veteran is competent to report 
that he has had on-going knee problems; however, the 
assertion is not credible even if sworn.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Therefore, a bilateral knee disorder was not incurred in or 
aggravated by service, nor may it be presumed that arthritis 
of the right knee or left knee was incurred in service.  The 
Board concludes that the November 2006 VA medical opinion to 
the effect that the post-service bilateral knee disorder is 
not related to service to be consistent with the record, to 
include the unremarkable findings in 1990, and the most 
probative evidence regarding etiology.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy.  When, as here, the preponderance 
of the evidence is against the claim, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


IV.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  We conclude that the 
disability has not significantly changed and a uniform 
evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The RO assigned the veteran a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5278, for claw foot (pes 
cavus), acquired.  Under this code, a noncompensable 
evaluation is warranted for a slight disability.  A 10 
percent evaluation is warranted when the great toe is 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilaterally or 
unilaterally.  Acquired claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

The Board finds that the criteria for a 10 percent rating for 
pes cavus of the left foot have not been met.  The private 
medical records and VA treatment records do not show any 
ongoing treatment for pes cavus.  The January 2006 VA 
examination indicated mild pes cavus of the left foot with 
essentially no limitation of function.  While the reported 
noted findings of mild tenderness on the palpation of the 
plantar aspect of the feet; there were no findings of 
swelling, inflammation, instability, locking or loss of 
mobility or function.  Lastly, an examination was conducted 
by VA in January 2008.  At that time, the veteran had 
complaints of pain and discomfort of the left foot.  While 
there was mild crepitus with inversion of the left ankle and 
the left foot showed mild pes cavus, there was no abnormal 
motion, edema, instability, fatigability of the foot, muscle 
atrophy, painful motion, spasm, redness, tenderness or 
weakness.  None of this evidence indicates that the great toe 
is dorsiflexed, with some limitation of dorsiflexion at the 
ankle, or definite tenderness under metatarsal heads.  
Accordingly, the evidence does not show that the criteria for 
a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5278 have been met, and the claim must be denied.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b) (1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.  


ORDER

Service connection for a bilateral knee disability is denied.  

Entitlement to a compensable evaluation for pes cavus, left 
foot, with calcaneal spur, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


